DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending. 

Response to Amendment
The amendments filed 03/19/2021 have been entered. Applicant’s amendments to Abstract and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 12/22/2020.  Applicant’s arguments with respect to the rejection(s) of amended claim(s) 1 and 6 under Lalonde, in view of Takahashi, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the newly amended claims, a new ground(s) of rejection is made in view of Orita.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orita et al. (US 2006/0095160 A1), hereinafter Orita.
Regarding claim 1, Orita teaches a movement control method for multiple robots (Abstract), comprising: 
obtaining a first operating status and a first predicted moving path corresponding to a first robot (Fig. 3, [0123], “the sub-goal acquisition unit 350 acquires the sub-goal data of the robots RA and RB.”); 
obtaining a second operating status and a second predicted moving path corresponding to a second robot (Fig. 3, [0123], “the sub-goal acquisition unit 350 acquires the sub-goal data of the robots RA and RB.”); 
determining whether the first predicted moving path and the second predicted moving path have overlapping segments or adjacent segments (Fig. 3 shows the overlapping segments of the paths of the robots RA and RB in the circled region, [0130], “The collision possibility determination unit 360 determines whether or not the robots RA and RB will collide with each other, if unit 340 determines that they are approaching.”); 
in response to the first predicted moving path and the second predicted moving path having the overlapping segments or the adjacent segments, determining whether a difference between a first prediction time of the first robot and a second prediction time of the second robot, which will reach the overlapping segments or the adjacent segments, is less than a given time ([0142]-[0146]); and 
in response to the difference between the first prediction time and the second prediction time being less than the given time, changing a first movement status of the first robot or a second movement status of the second robot according to the first operating status and the second operating status (Figs. 9-12, [0147]-[0148], [0167] “The moving route change instruction unit 390 generates a moving route changing instruction signal for altering the moving route of at least one of the robots RA and RB, which have been determined to collide”).

Regarding claim 6, Orita teaches a movement control system for multiple robots (Abstract), comprising: 
a control terminal 5 (Fig. 1), comprising: 
a first storage unit 200, storing a task map ([0102], “The memory unit 200 is composed of a robot information database 210 and the map information database 220.” and [0106], “The map information database 220 stores map data (global map) on an area where the robots R move around and execute tasks”); 
a first processing unit 3 (Figs. 1 and 4, [0069], “a terminal 5 connected to the robot controller 3 through a network (LAN) 4 “) and [0107], “The control system 300 includes an executive instruction generation unit 301, a robot selection unit 310, a current location acquisition unit 320, a moving speed acquisition unit 330, an approach determination unit 340, a sub-goal acquisition unit 350, the collision possibility determination unit 360, a priority setting unit 370, a map acquisition unit 380, a moving route change instruction unit 390, and the scenario reset instruction unit 400.”), configured to: 
divide the task map into a plurality of task regions (Fig. 3, [0090], “The controller 40 creates a finite number of nodes, that is, sub-goals arranged between a task start location (start point) and a task end location (goal), based on the task end location data, the map data, and the current location data acquired from the GPS receiver SR2” and [0106], “The map information database 220 stores map data (global map) on an area where the robots R move around and execute tasks”); 
assign the plurality of task regions to a plurality of robots ([0108], “The executive instruction generation unit 301 generates the executable instruction signal for making the robot R execute tasks based on the task data stored in the robot information database 210.”); 
determine whether two of the robots have overlapping segments or adjacent segments according to an operating status and a predicted moving path of each of the robots (Fig. 3 shows the overlapping segments of the paths of the robots RA and RB in the circled region, [0130], “The collision possibility determination unit 360 determines whether or not the robots RA and RB will collide with each other, if unit 340 determines that they are approaching.”); 
in response to the two robots having the overlapping segments or the adjacent segments, determine whether a difference between respective prediction time of the two robots which will reach the overlapping segments or the adjacent segments is less than a given time ([0142]-[0146]); and 
in response to the difference between the respective prediction time of the two robots being less than the given time, output a control signal to change a movement status of one of the robots according to the operating statuses of the two robots (Figs. 9-12, [0147]-[0148], [0167] “The moving route change instruction unit 390 generates a moving route changing instruction signal for altering the moving route of at least one of the robots RA and RB, which have been determined to collide”); 
wherein each of the robots comprises: 
a second storage unit 70, storing the task region received from the control terminal (Fig. 1, [0099], “The memory 70 incorporates a map information database 71 which stores map information on the task execution area EA where the robot R will execute a task”);
a second processing unit 40, configured to: 
determine the operating status according to the task map and generate the predicted moving path ([0090], “The controller 40 creates a finite number of nodes, that is, sub-goals arranged between a task start location (start point) and a task end location (goal), based on the task end location data, the map data, and the current location data acquired from the GPS receiver SR2”); and 
change the movement status according to the control signal ([0094], “the controller 40 generates an escape start signal. This escape start signal is to inform that the robot R is escaping, in response to an escape instruction signal which the robot R has received”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orita, in view of Davidi et al. (US 2017/0028559 A1), hereinafter Davidi.
Regarding claims 2 and 7, Orita further teaches wherein in response to the first operating status and the second operating status being both moving across regions ([0089]-[0090],  “a task start location (start point) and a task end location (goal)”) and wherein the moving across regions is moving from one task region to another task region ([0089]-[0090],  “a task start location (start point) and a task end location (goal)” – A task start location indicates one task region and a task end location indicates another task region).
Yet, Orita does not specifically teach temporarily stopping the first robot or the second robot, corresponding to a later of the first prediction time and the second prediction time, in front of a starting point of the overlapping segments or the adjacent segments when the first robot or the second robot, corresponding to the later of the first prediction time and the second prediction time, reaches the overlapping segments or the adjacent segments.
However, in the same field of endeavor, Davidi teaches a movement control method for multiple robots (Abstract, “a method for anti-collision management of two or more robots”) comprises temporarily stopping the first robot, corresponding to a later of the prediction time, in front of a starting point of the overlapping segments when the first robot or the second robot ([0036], “Therefore, in order to avoid deadlocks, time indexing is added to the robotic operations of all subswept volumes 414a-414n, 416a-416h. The time indexing enables application of the smart synchronization technology that prevents from a robot 402 to enter the overlapping area 418”), corresponding to the later prediction time, reaches the overlapping segments or the adjacent segments ([0037], “The robot 402 waits idle while the other robot 404 performs robotic operations within the subswept volumes 416b-416f including the overlapping area 418.”). - This indicates that robot 402 reaches the overlapping segments later than the robot 404 and has to stop at the overlapping segments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Orita to stop the robot that corresponds to the later of the first prediction time and the second prediction time, as taught by Davidi, in order to avoid a potential deadlock situation that causes two robots to collide with each other. 
 
b.	Regarding claims 3 and 8, Orita further teaches in response to the first predicted moving path of the first robot or the second predicted moving path of the second robot, …, having been blocked, changing the first predicted moving path or the second predicted moving path (Figs. 9-12, [0171], “The escape location candidate generator 392a generates escape candidate location data on where the lower priority robot RA escapes from the higher priority robot RB and waits for passing of the robot RB.”).
	Yet, Orita does not specifically teach in response to the first predicted moving path of the first robot or the second predicted moving path of the second robot, corresponding to the later of the first prediction time and the second prediction time.
However, Davidi teaches in response to the first predicted moving path of the first robot or the second predicted moving path of the second robot, corresponding to the later of the first prediction time and the second prediction time ([0036], “Therefore, in order to avoid deadlocks, time indexing is added to the robotic operations of all subswept volumes 414a-414n, 416a-416h. The time indexing enables application of the smart synchronization technology that prevents from a robot 402 to enter the overlapping area 418” and [0037], “The robot 402 waits idle while the other robot 404 performs robotic operations within the subswept volumes 416b-416f including the overlapping area 418.”). - This indicates that robot 402 reaches the overlapping segments later than the robot 404.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Orita to change the movement path of the robot that corresponds to the later of the first prediction time and the second prediction time, as taught by Orita in view of Davidi, in order to avoid a potential deadlock situation that causes two robots to collide with each other. 

Claims 4-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orita, in view of Davidi and, and in further view of Jeon et al. (US 9,606,543 B2), hereinafter Jeon.
Regarding claims 4 and 9, Orita does not specifically teach in response to the first operating status and the second operating status being both performing a cleaning task. 
However, in the same field of endeavor, Jeon teaches a movement control method for multiple robots (Abstract, “a method and a control apparatus for cooperative cleaning using multiple cleaning robots) comprises operating statuses being performing a cleaning task (Col 1, lines 63-67, “assigning area cleaning task to multiple cleaning robots”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Orita, to include the first operating status and the second operating status being both performing a cleaning task, in order to increase the work output. 
Orita and Jeon do not specifically teach temporarily stopping the first robot or the second robot, corresponding to a later of the first prediction time and the second prediction, in front of a starting point of the overlapping segments or the adjacent segments when the first robot or the second robot, corresponding to the later of the first prediction time and the second prediction time, reaches the overlapping segments or the adjacent segments. 
However, Davidi teaches temporarily stopping the first robot, corresponding to a later prediction time, in front of a starting point of the overlapping segments when the first robot, corresponding to the later prediction time, reaches the overlapping segments or the adjacent segments ([0036], “Therefore, in order to avoid deadlocks, time indexing is added to the robotic operations of all subswept volumes 414a-414n, 416a-416h. The time indexing enables application of the smart synchronization technology that prevents from a robot 402 to enter the overlapping area 418” and [0037], “The robot 402 waits idle while the other robot 404 performs robotic operations within the subswept volumes 416b-416f including the overlapping area 418.”). – This indicates that robot 402 reaches the overlapping segments later than the robot 404 and has to stop at the overlapping segments. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Orita, in view of Jeon, to stop the robot that corresponds to the later of the first prediction time and the second prediction time, as taught by Davidi, in order to avoid a potential deadlock situation that causes two robots to collide with each other. 

Regarding claims 5 and 10, Orita further teaches the first operating status being moving across regions ([0089]-[0090], “a task start location (start point) and a task end location (goal)”).
Yet, Orita does not specifically teach the second operating status being performing a cleaning task. 
However, Jeon teaches a movement control method for multiple robots (Abstract, “a method and a control apparatus for cooperative cleaning using multiple cleaning robots) comprises an operating status being performing a cleaning task (Col 1, lines 63-67, “assigning area cleaning task to multiple cleaning robots”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Orita in view of Jeon, to include the first operating status and the second operating status being moving across regions and performing a cleaning task, respectively, in order to increase the work output and reduce the operation time. 
Orita and Jeon do not specifically teach temporarily stopping the first robot in front of a starting point of the overlapping segments when reaching the overlapping segments. 
However, Davidi teaches temporarily stopping the first robot in front of a starting point of the overlapping segments when reaching the overlapping segments ([0036], “Therefore, in order to avoid deadlocks, time indexing is added to the robotic operations of all subswept volumes 414a-414n, 416a-416h. The time indexing enables application of the smart synchronization technology that prevents from a robot 402 to enter the overlapping area 418” and [0037], “The robot 402 waits idle while the other robot 404 performs robotic operations within the subswept volumes 416b-416f including the overlapping area 418.”). – This indicates that robot 402 reaches the overlapping segments later than the robot 404 and has to stop at the overlapping segments. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Orita, modified by Jeon, to temporarily stop the robot when the robot reaches the overlapping area in order to avoid collision with the robot that is already in the overlapping area. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664